THE THIRTEENTH COURT OF APPEALS

                                    13-18-00007-CV


                        The Estate of Leroy T. Keener, Deceased


                                   On appeal from the
                    County Court at Law of San Patricio County, Texas
                             Trial Cause No. 17-PR-13791


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court.      The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its memorandum

opinion. Costs of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

February 21, 2019